DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action for application Serial No. 16/628,900 filed on 01/06/2020. Claims 1-10 have been cancelled. Claims 11-12, 14-18, and 20 have been amended. Claims 11-20 have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 11 recites: "A method for operating a highly automated vehicle (HAF), the method comprising:
providing a digital map, which is an accurate digital map, in a driver assistance system of the HAF;
determining a current vehicle position and localizing the vehicle position in the digital map;
providing at least one expected feature property of at least one feature in a surroundings of the HAF;
detecting at least one feature property of a feature in the surroundings of the HAF at least partially based on an expected feature property;
comparing the feature property with the expected feature property to ascertain a differential value; and
determining a plausibility of the feature property at least partially based on the differential value."
This language is vague and indefinite for at least the following reasons:
Relative Terms: The following terms are subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim):
“an accurate digital map”
Furthermore, the term(s) is/are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
“at least one feature in a surroundings of the HAF”
“a feature in the surroundings of the HAF”
“the feature” (cl. 13-14)
“at least one feature property”
“the feature property”
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“comparing the feature property with the expected feature property to ascertain a differential value”
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A method for operating a highly automated vehicle (HAF), the method comprising:
providing a digital map
determining a current vehicle position and localizing the vehicle position in the digital map;
providing at least one expected feature property of a feature in the surroundings of the HAF;
detecting a feature property of a feature in the surroundings of the HAF at least partially based on an expected feature property;
comparing a feature property with the expected feature property [intended to ascertain a differential value]; and
determining a plausibility of a feature property at least partially based on the differential value."
Claims 12-17 are further rejected as depending on this claim.

Claim 12 recites: "The method of claim 11, further comprising:
repeatedly determining the current vehicle position at least partially based on the feature property.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 11 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, further comprising:
repeatedly determining the current vehicle position at least partially based on a feature property.”

Claim 13 recites: "The method of claim 11, wherein the feature includes a road marker, a delineator, a guardrail, a traffic light and/or a traffic sign."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 11 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, wherein a feature includes a road marker, a delineator, a guardrail, a traffic light and/or a traffic sign."

Claim 14 recites: "The method of claim 11, wherein the expected feature property and the feature property respectively include at least one property of the following properties of the feature:
geographical position, dimensions, color relative position with respect to the HAF."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 11 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Generally Unclear: The expression “geographical position, dimensions, color relative position with respect to the HAF” as used in the claim is vague and indefinite and leaves the reader in doubt as to the meaning of the technical features to which it refers, thereby rendering the definition and scope of the subject-matter of said claim unclear. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, wherein the expected feature property and a feature property respectively include at least one property of the following properties 
geographical position, dimensions, color, or relative position with respect to the HAF."

Claim 15 recites: "The method of claim 11, wherein the at least one expected feature property of the at least one feature is stored in the digital map, a plurality of expected feature properties of a plurality of features being stored in the digital map."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 11 above. 
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, wherein the at least one expected feature property of a feature is stored in the digital map, a plurality of expected feature properties of a plurality of features being stored in the digital map."

Claim 16 recites: "The method of claim 11, wherein the determining of the plausibility includes discarding an feature property as a false detection if the differential value exceeds a specified threshold value of a deviation."
This language is rejected as vague and indefinite for at least the following reasons:
Improper Grammar: The language “an feature property” should be rewritten as “a feature property”.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, wherein the determining of the plausibility includes discarding a feature property as a false detection if the differential value exceeds a specified threshold value of a deviation."

Claim 17 recites: "The method of claim 11, wherein in the providing of at least one expected feature property, a group of expected feature properties of a group of expected features is provided, and the determining of the plausibility includes discarding an feature property of an individual feature from the group as a false detection if the differential values of the remaining features of the group exceed a specified threshold value of a deviation."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 16 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Antecedent Basis: The following terms lack proper antecedent basis:
“the group”
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"The method of claim 11, wherein in the providing of at least one expected feature property, a group of expected feature properties of a group of expected features is provided, and the determining of the plausibility includes discarding a feature property of an individual feature from a group as a false detection if the differential values of the remaining features of the group exceed a specified threshold value of a deviation."

Claim 18 recites: "A driver assistance system for controlling a more highly automated vehicle (HAF) or a highly automated vehicle, comprising:
at least one sensor for detecting an Proposed Amended feature property of a feature in the surroundings of the HAF;
a storage module for storing a digital map, including a highly accurate digital map, the storage module being in particular a storage module integrated in the HAF or a central server;
a position module for determining a vehicle position of the HAF, the position module including a global positioning system (GPS) module; and
a control unit to exchange data with the storage module and the position module and to localize the vehicle position determined by the position module in the digital map;
wherein the control unit device is configured for operating the more highly automated vehicle (HAF) or the highly automated vehicle, by performing the following:
providing a digital map, which is an accurate digital map, in a driver assistance system of the HAF;
determining a current vehicle position and localizing the vehicle position in the digital map;
providing at least one expected feature property of at least one feature in a surroundings of the HAF;
detecting at least one feature property of a feature in the surroundings of the HAF at least partially based on the expected feature property;
comparing the feature property with the expected feature property and ascertaining a differential value based on the comparing; and
determining a plausibility of the feature property at least partially based on the differential value."
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claim 11 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Relative Terms: The following terms are subjective and/or relative such that the scope of the term is unclear (i.e. the metes and bounds of the term are vaguely articulated such that persons of ordinary skill in the art would not be reasonably apprised of the precise scope of the term and corresponding claim):
“a more highly automated vehicle”
Idiomatic Language: The language of the claim is generally narrative and indefinite, failing to conform with current U.S. practice. This language appears to be a literal translation into English from a foreign document and is replete with grammatical and idiomatic errors. For example, the language “at least one sensor for detecting an Proposed Amended feature property of a feature in the surroundings of the HAF” as the intended meaning of the underlined portion term is undefined and generally confusing.
Exemplary Language: The following phrases render the claim indefinite because it is unclear whether the limitation(s) following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
"in particular"
Inconsistent Terms: The language of the claims use inconsistent and vague claim terms, such that it is unclear if two similarly worded terms, or in other cases, a specific term followed by a general term, are intended to refer to the same claim element, or whether these terms are intended to be interpreted as distinct claim elements, or further, whether use of a general term is intended to be construed broadly such that a broad term may or may not encompass the narrow term, and finally, when requisite antecedent basis is established for each of these terms as used herein. For example, the following terms are unclear as used in the claims:
“a control unit”
“the control unit device”
Means-Plus-Function Language: The following claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
“a storage module for storing a digital map, including a highly accurate digital map, the storage module being in particular a storage module integrated in the HAF or a central server”
“a position module for determining a vehicle position of the HAF, the position module including a global positioning system (GPS) module”
“a control unit to exchange data with the storage module and the position module and to localize the vehicle position determined by the position module in the digital map”
“the control unit device is configured for operating the more highly automated vehicle (HAF) or the highly automated vehicle, by performing the following: providing … determining … providing … detecting … comparing … determining … value."
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Intended Use: The claim contains the following language that is vague and indefinite as it is unclear whether the scope of this language is intended to affirmatively require specific performance or whether this language is deliberately articulated as an expression of intended use:
“a storage module for storing a digital map, including a highly accurate digital map, the storage module being in particular a storage module integrated in the HAF or a central server”
“a position module for determining a vehicle position of the HAF, the position module including a global positioning system (GPS) module”
“a control unit to exchange data with the storage module and the position module and to localize the vehicle position determined by the position module in the digital map”
“the control unit device is configured for operating the more highly automated vehicle (HAF) or the highly automated vehicle, by performing the following: providing … determining … providing … detecting … comparing … determining … value."
Accordingly, this language does not serve to patentably distinguish the claimed structure over that of the reference. See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
Although the following language does not necessarily cure the issues discussed above, for purposes of examination under 35 USC 102 and 103, Examiner will interpret this language as reading:
"A driver assistance system for controlling a 
at least one sensor for detecting a feature property of a feature in the surroundings of the HAF;
a storage module [intended for storing a digital map];
a position module [intended for determining a vehicle position of the HAF], the position module including a global positioning system (GPS) module; and
a control unit [intended to exchange data with the storage module and the position module [and intended to localize the vehicle position determined by the position module in the digital map]];
wherein a control unit device is [intended for operating the more highly automated vehicle (HAF) 
providing a digital map
determining a current vehicle position and localizing the vehicle position in the digital map;
providing at least one expected feature property of a feature in the surroundings of the HAF;
detecting a feature property of a feature in the surroundings of the HAF at least partially based on the expected feature property;
comparing a feature property with the expected feature property and ascertaining a differential value based on the comparing; and
determining a plausibility of a feature property at least partially based on the differential value]."
Claim 19 is further rejected as depending on this claim.

Claim 20 recites: "A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising:
a program code arrangement having program code for operating a more highly automated vehicle (HAF) or a highly automated vehicle, by performing the following:
providing a digital map, which is an accurate digital map, in a driver assistance system of the HAF;
determining a current vehicle position and localizing the vehicle position in the digital map;
providing at least one expected feature property of at least one feature in a surroundings of the HAF;
detecting at least one feature property of a feature in surroundings of the HAF at least partially based on the expected feature property;
comparing the feature property with the expected feature property and ascertaining a differential value based on the comparing; and
determining a plausibility of the feature property at least partially based on the differential value.”
This language is also rejected as vague and indefinite for the same reasons discussed in the rejection of claims 11 and 18 above. Moreover, this language is further rejected as vague and indefinite for at least the following reasons:
Means-Plus-Function Language: Claim limitation “program code for operating a more highly automated vehicle (HAF) or a highly automated vehicle, by performing the following: providing … determining … providing … detecting … comparing … determining … value.” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
"A non-transitory computer readable medium having a computer program, which is executable by a processor, comprising:
a program code arrangement having program code [intended for operating a 
providing a digital map
determining a current vehicle position and localizing the vehicle position in the digital map;
providing at least one expected feature property of a feature in the surroundings of the HAF;
detecting a feature property of a feature in the surroundings of the HAF at least partially based on the expected feature property;
comparing a feature property with the expected feature property and ascertaining a differential value based on the comparing; and
determining a plausibility of a feature property at least partially based on the differential value].”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zavoli (US 2009/0228204 A1).

Regarding claim 11, Zavoli discloses a method for operating a highly automated vehicle (HAF) (see e.g. at least Abstract, Fig. 4, 6, 8, 10, and related text), the method comprising:
providing a digital map in a driver assistance system of the HAF (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text);
determining a current vehicle position and localizing the vehicle position in the digital map (id.);
providing at least one expected feature property of a feature in the surroundings of the HAF (id.);
detecting a feature property of a feature in the surroundings of the HAF at least partially based on an expected feature property (id., see also e.g. at least ¶ 46-49, 51, 55);
comparing a feature property with the expected feature property [intended to ascertain a differential value] (id., see also e.g. at least ¶ 51-55); and
determining a plausibility of a feature property at least partially based on the differential value (id., see also e.g. at least ¶ 49-50, 57-58, 71-74, Fig. 4-6, and related text).

Regarding claim 12, Zavoli discloses: repeatedly determining the current vehicle position at least partially based on a feature property (see e.g. at least ¶ 44, 67, 106, 111-117, Fig. 8, 10, and related text).

Regarding claim 13, Zavoli discloses that a feature includes a road marker, a delineator, a guardrail, a traffic light and/or a traffic sign (see e.g. at least ¶ 41-42, Fig. 1, and related text).

Regarding claim 14, Zavoli discloses that the expected feature property and a feature property respectively include at least one property of the following properties: geographical position, dimensions, color, or relative position with respect to the HAF (see e.g. at least ¶ 12-18, 41-43, 46-58, 71-74, Fig. 1, 4-6, and related text).

Regarding claim 15, Zavoli discloses that the at least one expected feature property of a feature is stored in the digital map, a plurality of expected feature properties of a plurality of features being stored in the digital map (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text).

Regarding claim 16, Zavoli discloses that the determining of the plausibility includes discarding a feature property as a false detection if the differential value exceeds a specified threshold value of a deviation (see e.g. at least Abstract, ¶ 12-18, 43, 46-50, 51, 55, 57-58, 71-74, Fig. 2-10, and related text).

Regarding claim 17, Zavoli discloses that in the providing of at least one expected feature property, a group of expected feature properties of a group of expected features is provided, and the determining of the plausibility includes discarding a feature property of an individual feature from a group as a false detection if the differential values of the remaining features of the group exceed a specified threshold value of a deviation (see e.g. at least Abstract, ¶ 12-18, 43, 46-50, 51, 55, 57-58, 71-74, Fig. 2-10, and related text)..

Regarding claim 18, Zavoli discloses a driver assistance system for controlling a highly automated vehicle (HAF) (see e.g. at least Abstract, Fig. 1-3, and related text), comprising:
at least one sensor for detecting a feature property of a feature in the surroundings of the HAF (e.g. at least sensor, see e.g. at least Abstract, ¶ 35, Fig. 2-10, and related text);
a storage module [intended for storing a digital map, the storage module being integrated in the HAF or a central server] (e.g. at least storage medium, see e.g. at least ¶ 124);
a position module [intended for determining a vehicle position of the HAF], the position module including a global positioning system (GPS) module (e.g. at least Absolute Positioning Sensors 164, GPS, see e.g. at least Fig. 2, and related text); and
a control unit [intended to exchange data with the storage module and the position module [and intended to localize the vehicle position determined by the position module in the digital map]] (e.g. at least microprocessor, see e.g. at least ¶ 43);
wherein a control unit device is [intended for operating the more highly automated vehicle (HAF) (e.g. at least microprocessor, see e.g. at least ¶ 43), by performing the following:
providing a digital map in a driver assistance system of the HAF (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text);
determining a current vehicle position and localizing the vehicle position in the digital map (id.);
providing at least one expected feature property of a feature in the surroundings of the HAF (id.);
detecting a feature property of a feature in the surroundings of the HAF at least partially based on an expected feature property (id., see also e.g. at least ¶ 46-49, 51, 55);
comparing a feature property with the expected feature property and ascertaining a differential value based on the comparing (id., see also e.g. at least ¶ 51-55); and
determining a plausibility of a feature property at least partially based on the differential value] (id., see also e.g. at least ¶ 49-50, 57-58, 71-74, Fig. 4-6, and related text).

Regarding claim 19, Zavoli discloses that the at least one sensor includes at least one of an acceleration sensor, a camera sensor, a radar sensor, and/or a lidar sensor (see e.g. at least ¶ 42).

Regarding claim 20, Zavoli discloses a non-transitory computer readable medium having a computer program, which is executable by a processor (e.g. at least storage medium, see e.g. at least Abstract, ¶ 124, Fig. 2-10, and related text), comprising:
a program code arrangement having program code [intended for operating a highly automated vehicle (HAF) (id.), by performing the following:
providing a digital map in a driver assistance system of the HAF (see e.g. at least Abstract, ¶ 12-18, 43, Fig. 2-10, and related text);
determining a current vehicle position and localizing the vehicle position in the digital map (id.);
providing at least one expected feature property of a feature in the surroundings of the HAF (id.);
detecting a feature property of a feature in the surroundings of the HAF at least partially based on an expected feature property (id., see also e.g. at least ¶ 46-49, 51, 55);
comparing a feature property with the expected feature property and ascertaining a differential value based on the comparing (id., see also e.g. at least ¶ 51-55); and
determining a plausibility of a feature property at least partially based on the differential value] (id., see also e.g. at least ¶ 49-50, 57-58, 71-74, Fig. 4-6, and related text).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571)270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662